Citation Nr: 0902712	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shrapnel wounds to the abdomen, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
scar, right lower leg, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial evaluation for stasis 
dermatitis of right lower leg associated with residuals, 
fragment wound of right lower leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active U.S. Marine Corps service from 
November 1965 to November 1967.  He sustained fragmentation 
wounds to the abdomen and right lower extremity during combat 
in July 1966 while in Vietnam, for which he received the 
Purple Heart Medal.  He was born in 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

During the course of the current appeal numerous other issues 
have been raised and, except as will be discussed in the 
Remand section of this decision, most, including entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU), have not yet been 
perfected and are thus not part of the current appeal.

Service connection is also in effect for the following: post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling; residuals, fragment wound of the right 
lower leg, currently evaluated as 10 percent disabling 
(separate and apart from residuals, scar, right lower leg, 
for which a separate 10 percent rating is assigned, and shown 
herein as issue #2); tinnitus, rated as 10 percent disabling; 
and bilateral hearing loss, rated as 0 percent 
(noncompensably) disabling, with a current combined schedular 
rating of 70 percent.  

Issues ##1 and 3 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal on the issue of an increased 
rating for residuals, scar, right lower leg, currently 
evaluated as 10 percent disabling.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to an increased evaluation for 
residuals, scar, right lower leg, currently evaluated as 
10 percent disabling, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to an increased evaluation for 
residuals, scar, right lower leg, currently evaluated as 10 
percent disabling, was fully developed by the RO and 
certified to the Board on appeal.   

At the time of the Travel Board hearing, and as documented in 
writing in the transcript thereof, the veteran and his 
representative discussed with the Veterans Law Judge the 
issues then pending, and specifically indicated that the 
issue of an increased evaluation for residuals, scar, right 
lower leg, currently evaluated as 10 percent disabling, was 
not intended to be part of the appeal.  Tr. at 2.  In further 
delineation through his testimony, the veteran specifically 
affirmed that he was fully satisfied with that rating.  Tr. 
at 8.  Thus, emphasis has been reinforced that the current 
appellate focus is intended to be upon the other issues 
herein concerned.  The Board is mindful of a mandate for 
responsibly addressing the issues as they have been raised 
and appropriately pursued by the veteran, and considers this 
to be ample fulfillment of the requirements for withdrawal of 
that issue. 

There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for an increased evaluation for residuals, scar, 
right lower leg, currently evaluated as 10 percent disabling, 
is dismissed.
 

REMAND

I.  Right lower extremity wound residuals

With regard to the present residuals of the combat injury 
involving the veteran's right lower extremity, the initial 
grant of service connection in 1973 related only to the 
fragment wound scar (identified as issue #2 on the first page 
herein), then rated at 0 percent under Diagnostic Code (DC) 
7805, and now rated at 10 percent under DC 7804.  More 
recently, he was granted service connection for the muscle 
injury from that fragment wound, rated at 10 percent under DC 
5312, and for stasis dermatitis of the right lower leg 
secondary thereto, rated at 10 percent under DC 7899-7806.  

A VA examination was undertaken with regard to the veteran's 
right lower limb in October 2005, prior to the above grants.  
That examination report contained the finding that the right 
leg scarring had predisposed him to the stasis dermatitis in 
that limb.  It was also noted that he had some stasis 
dermatitisof the left leg, but that the right leg was much 
worse.  

The veteran and his representative have argued that the 
ratings assigned are inadequate.  To make an informed medical 
decision, additional VA examinations were felt to be 
necessary.  However in the meantime, the veteran was noted in 
private medical reports to have arthritis of both knees and 
both hips, and began a series of recurrent hospitalizations 
for total hip replacements and revisions thereof.  (Those are 
not service-connected disabilities.)

Private clinical records, including a detailed analysis dated 
in February 2005 from M.S.R., M.D., also show that throughout 
these procedures, there has been concern for the veteran's 
risks for thromboembolic complications with notations of his 
marked varicosities and stasis.  He has shown increased pedal 
edema as well as leg pain and considerable discoloration, 
including on one emergency room visit.   
 
The veteran has indicated that since early 2005, his mobility 
capacity has been so diminished that he has been prescribed a 
motorized wheelchair. 

In September 2006, documented on a VA Form 21-6789, it was 
noted that while the veteran was willing to report for a VA 
re-examination, he lived some distance from the closest VA 
facility, and his mobility problems caused him considerable 
travel difficulties.  He respectfully asked for the 
appointments to be scheduled on the same date if possible.  
Further clarification was made by the veteran who reported 
that notification communications in that regard had not been 
received until very shortly before the examinations were 
scheduled (including a holiday delay), and that his travel 
time under painful and difficult circumstances was extensive 
for any of the multiple examinations.

Also, communications are in the file from September 2006 
including from the veteran and his wife, who diligently 
endeavored to reschedule his multiple appointments for the 
same day because of his inability to move or be moved; 
however, it was noted that because the results of the 
examinations were supposed to fit a timetable set by the RO, 
the request for having them on the same day could not somehow 
be accommodated, and they were cancelled.

A report of VA examination in December 2006 is of record.  
The stasis dermatitis had become worse and there had been 
increasing buildup of fluids in the legs, right greater than 
left which, particularly by the days end, made walking 
difficult.  He used topical medications for the skin 
problems.  Examination showed dark pigmentation of the right 
lower leg and 2+ pitting edema,  A dorsalis pedis pulse was 
not felt in the right foot.  He was noted to have a wide-
based and waddling gait, and used a cane.  On X-rays, he was 
found to have 5 x 2 mm. shrapnel residual metallic foreign 
bodies within the medial soft tissues of the right lower leg 
as well as moderate degenerative changes in the right knee.  
The examiner specifically opined that the retained foreign 
body most likely made a contribution to the mobility problem.  
These aspects of the situation have not seemingly been 
addressed in any rating action.

A VA examination was scheduled for November 2007, which he 
was noted to have timely cancelled due to the fact that he 
was hospitalized for his hip replacements.  However, the 
Statement of the Case of December 2007 simply reflected that 
he had failed to report.  He responded by again corresponding 
in January 2008 indicating that he had cancelled because he 
had been treated following the hip replacement(s), which had 
become infected.

The veteran and his wife testified as to his ongoing right 
lower extremity problems, and the Board appreciates this 
input.  It appears that an attempt should be made to obtain 
more current clinical findings as well as a somewhat more 
detailed medical evaluation of his overall impairment from 
the right lower extremity wound.

As noted, the RO has rated the veteran's stasis under 
dermatological manifestations under Diagnostic Code 7806.  
However, although not yet addressed in his ratings, the 
clinical findings in his right lower extremity might also be 
rated by analogy as post-phlebitic syndrome under 38 C.F.R. § 
4.104, DC 7121.  That code provides that a 20 percent 
disability rating is warranted for post-phlebitic syndrome 
manifested by persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent disability rating is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, and higher 
ratings are available.

In this regard, the Board would note that in addition to a 
separate 10 percent for the scar, the veteran also has a 10 
percent rating for the residuals of the wound under DC 5312 
which reflects muscle injury, a physiological and anatomical 
component which has not been directly or adequately addressed 
otherwise.

Finally, with regard to issue #3, when a current appeal 
arises from the initially assigned rating, consideration must 
be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This has not been 
addressed herein with regard either remaining appellate 
issue.

II.  Abdominal Combat Wound Residuals

On the VA examination in October 2005, it was noted that the 
veteran had continuous tingling and numbness and occasional 
pain in the abdominal scar area.  He also said that the scar 
would pull down when he had any kind of motion at the hips, 
reflective perhaps of adhesions or other impairment including 
muscular in nature.  He has otherwise argued that his ongoing 
digestive problems are due to the combat injury, which was 
initially thought to have penetrated to near the spinal 
column.

A report of VA examination in December 2006 is of record.  In 
addition to the breakdown of the skin over the scar area, he 
had peeling and constant itching as well as the 
hyperpigmentation.  Further muscle, osseous, neurological, or 
gastrointestinal examinations were not undertaken.  Given his 
testimony and other documentation of record, the Board finds 
that a contemporaneous medical evaluation and updating of the 
clinical assessments with regard to his current residuals of 
the abdominal injury is warranted.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged. 38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).

Service-connected residuals of a gunshot wound to the abdomen 
have been rated in this case under abdominal muscle damage 
(Muscle Group XIX).  In this regard, Diagnostic Code 5319 
applies to residuals of injury to muscle group XIX, namely 
the muscles of the abdominal wall.  The function of these 
muscles is support and compression of the abdominal wall and 
thorax, flexion and lateral motions of the spine, and 
synergists in strong downward movements of the arm. 

Under DC 5319, a 10 percent evaluation is assigned for a 
moderate disability, and a 20 percent disability evaluation 
is warranted for a moderately severe disability.  A 30 
percent evaluation is contemplated for a severe disability.  

However, the focus in rating activity to date in this case 
has been the surface abdominal scar itself, rather than any 
functional incapacitation, in whatever physical aspect it may 
be present.  And in general, regulatory guidelines admonish 
that fragmentation injuries such as the one herein may affect 
any number of bodily functions and organs, none of which has 
been addressed.

The actual provisions of DC 5319, as cited for rating his 
disability, have not been fully compared to the clinical 
findings at hand, nor has a comprehensive examination been 
undertaken to so assess those components.

The Board is also cognizant of the Court's recent decision in 
Vasquez-Florez v. Peake, 22 Vet. App. 37 (2008).  The veteran 
must be apprised of all pertinent criteria under that 
precedent. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

a.  He should be asked to provide complete 
copies of all private clinical evaluations 
and treatment since 2006 for his herein 
concerned disabilities and/or purportedly 
related problems, and VA should assist as 
required.

b.  Complete up-to-date VA records since 
2006 should be acquired and added to the 
claims file.

2.  Subject to (3) and (4) below, the veteran 
should be examined to determine any 
orthopedic, dermatological, 
gastroenterological, circulatory, or 
neurological residuals of his right lower 
extremity and abdominal combat wounds, and to 
determine the extent of his current 
disability.  The claims folder, to include a 
copy of this Remand, must be made available to 
any examiner for review in conjunction with 
the examination, and any examiner must 
indicate in the examination report that the 
claims folder was so reviewed. 

a.  As to each pertinent disorder 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that such currently diagnosed 
disorder developed as due to, the result 
of, or aggravated by the service-connected 
fragment injuries and subsequent 
complications, or whether such causation or 
aggravation is unlikely (i.e., less than a 
50-50 probability).

b.  The examiner(s) should conduct all 
special studies deemed necessary to render 
a diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  The examiners should provide an opinion 
as to effects of these herein concerned 
disabilities and any other now diagnosed 
related problems) upon his daily living as 
well as his ability to work.

3.  The above requested and all required 
examinations should be scheduled with the 
veteran's functional disabilities and limited 
mobility in mind.  Every effort must be made 
to do all examinations on the same day if 
possible.  Efforts towards accommodations in 
that regard should be fully documented in 
writing and filed in the claims file.  

4.  The veteran is hereby notified that, once 
the examination arrangements have been made, 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for any 
scheduled examinations, documentation should 
be obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claims on all potential bases.  If the 
decision remains adverse, provide him and his 
representative with an appropriate SSOC.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


